Opinion issued August 2, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00425-CV
                           ———————————
                        DANIEL NGHIEM, Appellant
                                       V.
    RUPOM SAJIB AND GLOBAL AVIATION SERVICE, INC. D/B/A
    GLOBAL AVIATION SERVICES & D/B/A GLOBAL AVIATION
                  SERVICES, INC., Appellees


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-27690


                         MEMORANDUM OPINION

      Daniel Nghiem attempts to appeal from an order, signed May 9, 2016, entitled

“ORDER ON SECOND MOTION TO STRIKE INTERVENTION OF DANIEL

NGHIEN,” which strikes his intervention.
      We have jurisdiction to hear an interlocutory appeal only if authorized by

statute. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2008); Stary v.

DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). An interlocutory order striking an

intervention is not an appealable order. See Metromedia Long Distance, Inc. v.

Hughes, 810 S.W.2d 494, 499 (Tex. App.—San Antonio 1991, writ denied) (holding

that order dismissing or striking petition in intervention may not be appealed by

intervenor before rendition of final judgment); In re E.C., No. 02–14–00158–CV,

2014 WL 3536712, at *1 (Tex. App.—Fort Worth July 17, 2014, no pet.) (dismissing

appeal of order granting motion to strike plea in intervention for want of

jurisdiction); Barrett v. Barrett, No. 14–03–00373–CV, 2004 WL 1925972, at *1–2

(Tex. App.—Houston [14th Dist.] Aug. 31, 2004, no pet.) (dismissing appeal from

order striking petition in intervention for want of jurisdiction). Moreover, the record

contains no severance order that might have made this order final.

      On June 9, 2016, this Court issued a notice to Nghiem, advising him that we

would dismiss the appeal for want of jurisdiction unless he filed a response on or

before June 20, 2016 establishing that this court had jurisdiction. Nghiem did not

file a response.

      We dismiss this appeal for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Keyes, Brown, and Huddle.


                                          2